UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

ALHASSAN KABBA,
                                                           DECISION
                           Plaintiff,                        and
                v.                                          ORDER

THE UNITED STATES OF AMERICA,                             20-CV-237F
JEFFREY SEARLS,                                            (consent)
RN ERIN SLATTERY,
BUFFALO FEDERAL DETENTION FACILITY,
SHELLEY R. GOAD,
ELIZABETH CHAPMAN,
THOMAS FEELEY, and
DARUS REEVE,

                           Defendants.
______________________________________

APPEARANCES:         ALHASSAN KABBA, Pro se
                     078809681
                     Buffalo Federal Detention Center
                     4250 Federal Drive
                     Batavia, New York 14020

                     JAMES P. KENNEDY, JR.
                     UNITED STATES ATTORNEY
                     Attorney for Defendant Feeley
                     DANIEL BARRIE MOAR
                     Assistant United States Attorney, of Counsel
                     Federal Centre
                     138 Delaware Avenue
                     Buffalo, New York 14202

                     MARKS O’NEILL O’BRIEN DOHERTY & KELLY, P.C.
                     Attorneys for Defendant Slattery
                     KAREN M. LAGER, and
                     SYDNEY ALEXIS FETTEN, of Counsel
                     708 Third Avenue
                     Suite 2500
                     New York, New York 10017
                                       JURISDICTION

       On April 9, 2021, the parties to this action consented pursuant to 28 U.S.C. §

636(c) to proceed before the undersigned. The matter is presently before the court on

multiple motions including Defendant Slattery’s motion to dismiss for lack of jurisdiction

(Dkt. 46), filed July 8, 2020, Defendant Feeley’s motion to dismiss (Dkt. 63), filed

October 9, 2020, Defendant Feeley’s motion to strike Plaintiff’s amended complaint filed

without leave of court (Dkt. 78), filed April 1, 2021, and motions filed by Plaintiff for (1)

appointment of counsel and for Defendants to show cause for failing to file answers

(Dkt. 48), filed July 22, 2020; (2) a second order directing Defendants to show cause as

to why they failed to file answers (Dkt. 52), filed July 29, 2020; (3) an amended order for

Defendants to show cause explaining why they failed to file answers (Dkt. 62), filed

September 18, 2020; (4) an order for Defendants to show cause why Plaintiff was

denied the right to a commissary buy and medical visitation (Dkt. 70), filed November 5,

2020; (5) an order directing Defendants to show cause why they have not responded to

Plaintiff’s motion of November 5, 2020 and for summary judgment (Dkt. 74); (6) an order

directing Defendants to respond to Plaintiff’s pending motions and requesting summary

judgment (Dkt. 85), filed May 5, 2021; and (7) seeking a default judgment based on

Defendants’ failure to file an answer (Dkt. 86), filed June 30, 2021.



                                      BACKGROUND

       Plaintiff Alhassan Kabba (“Plaintiff”), is a civil immigration detainee being held at

Buffalo Federal Detention Facility (“BFDF”) in Batavia, New York. On February 24,

2020, Plaintiff filed the original Complaint (Dkt. 1), against Defendant United States of



                                               2
America, alleging civil rights claims under 42 U.S.C. § 1983, when his mail was

interfered with and Plaintiff was denied release on bond. Plaintiff filed “amended”

complaints on March 4, 2020 (Dkt. 3), March 5, 2020 (Dkt. 4), April 2, 2020 (Dkt. 5),

April 10, 2020 (Dkt. 6), and April 20, 2020 (Dkt. 8), adding allegations and Defendants.

In a Decision and Order filed April 24, 2020 (Dkt. 10) (“April 24, 2020 D&O”), the court,

pursuant to 28 U.S.C. § 1915(e)(2)(B), screened all the Complaints for legally

insufficient claims and construed the amended complaints as “supplemental”

complaints, with Plaintiff advised that each amended complaint supersedes and

replaces any earlier complaints. April 24, 2020 D&O at 1 & n. 1. The court also granted

Plaintiff permission to proceed in forma pauperis, allowed Plaintiff’s claim that he was

denied repeated requests to be tested for COVID-19 to proceed against an unidentified

BFDF nurse, granted Plaintiff leave to file an amended complaint with regard to other

claims, and construed Plaintiff’s motion for injunctive relief as a motion for a preliminary

injunction for COVID-19 testing and treatment. Id. at 16. Further, until Nurse Doe was

identified, Defendant Searls would remain as a “nominal” Defendant. Id.

       On May 14, 2020, Plaintiff filed an amended complaint (Dkt. 23) (“Amended

Complaint”), asserting civil rights violations against Defendants Jane Doe, Nurse

(“Nurse Doe”), Buffalo Federal Detention Facility Medical (“BFDF Medical”), Shelley R.

Goad (“Goad”), Elizabeth Chapman (“Chapman”), Thomas Feeley (“Feeley”), and Darus

Reeve (“Reeve”). On May 18, 2020, Plaintiff filed a motion to supplement the Amended

Complaint (Dkt. 30) (“Plaintiff’s Motion to Supplement”). On May 22, 2020, Plaintiff filed

exhibits in support of the Amended Complaint (Dkt. 35). By Text Order entered May 28,

2020 (Dkt. 38), the court, upon notification by Defendants that Nurse Doe had been



                                              3
identified as Erin Slattery, R.N. (“Nurse Slattery”), granted Plaintiff’s Motion to

Supplement and ordered the substitution of Nurse Slattery for Defendant Nurse Doe.

With Slattery’s substitution for Defendant Nurse Doe, Searls, in accordance with the

April 24, 2020 D&O, was terminated as a Defendant. In a June 1, 2020 Decision and

Order (Dkt, 40) (“June 1, 2020 D&O”), Plaintiff’s request for a preliminary injunction to

receive testing and treatment for COVID-19 was denied.

       On June 8, 2020, Defendant Nurse Slattery moved to dismiss the action for lack

of jurisdiction (Dkt. 46) (“Slattery’s Motion to Dismiss”), attaching the Declaration of

Sydney A. Fetten, Esq. in Support of Defendant Slattery’s Motion to Dismiss Pursuant

to Rules 12(b)(1), 12(b)(2), and 12(b)(6) (Dkt. 46-1) (“Fetten Declaration”), exhibits A

through J (Dkts. 46-2 through 46-11) (“Slattery’s Exh(s). __”), and the Memorandum of

Law in Support of Defendant Slattery’s Motion to Dismiss (Dkt. 46-12) (“Slattery’s

Memorandum”). On July 22, 2020, Plaintiff filed a motion seeking appointment of

counsel, an order to show cause, and an order vacating Slattery’s Motion to Dismiss

(Dkt. 48) (“Plaintiff’s First Show Cause Motion”).

       In a Decision and Order filed July 23, 2020 (Dkt. 49) (“July 23, 2020 D&O”), the

court screened the Amended Complaint pursuant to 28 U.S.C. § 1915(e)(2)(B), and

dismissed all claims asserted against Defendants United States of America, Goad,

Chapman, and Reeve, with such Defendants terminated, and also dismissed claims

pertaining to review of Plaintiff’s custody asserted against Defendant Feeley. July 23,

2020 D&O at 10. Plaintiff’s remaining claims include claims against Defendants Slattery

and Feeley. With regard to Defendant Slattery, Plaintiff claims Slattery refused to test

and treat Plaintiff for COVID-19, despite Plaintiff, who is a chronic asthmatic and thus at



                                              4
an increased risk for the disease, displaying symptoms of fever, coughing, and difficulty

breathing. Amended Complaint at 5-7. Plaintiff also claims Defendant Feeley

intentionally and willfully deactivated Plaintiff’s detainee account at the BFDF, thereby

depriving Plaintiff’s family members of the ability to deposit money into the account, id.

at 77, and denied Plaintiff family visitation by falsely informing Plaintiff’s family members

that Plaintiff was no longer housed in BFDF. Id. On July 29, 2020, Plaintiff moved for

an order directing Defendants to show cause for failing to respond to Dkts. 23, the

Amended Complaint, and 30, Plaintiff’s Motion to Supplement (Dkt. 52) (“Plaintiff’s

Second Show Cause Motion”).

       On August 21, 2020, Slattery filed the Memorandum of Law in Opposition to

Plaintiff’s Motion (Dkt. 55) (“Slattery’s Response to Plaintiff’s First Motion to Show

Cause”), and Defendant’s Rule 56.1 Counterstatement of Undisputed Material Facts

(Dkt. 55-1) (“Slattery’s Statement of Facts”).

       On September 18, 2020, Plaintiff filed an Amended Motion for Order to Show

Cause (Dkt. 62) (“Plaintiff’s Third Show Cause Motion”). On October 9, 2020,

Defendant Feeley filed a Motion to Dismiss (Dkt. 63) (“Feeley’s Motion to Dismiss”), the

Memorandum of Law in Support of Motion to Dismiss (Dkt. 64) (“Feeley’s Memorandum

- Dismiss”), and the Declaration of Thomas E. Feeley (Dkt. 65) (“Feeley Declaration”),

attaching exhibit A (Dkt. 65-1) (“Feeley Declaration Exh. A”). On November 2, 2020,

Plaintiff filed a response to Feely’s Motion (Dkt. 68) (“Plaintiff’s Response – Feeley’s

Motion to Dismiss”). On November 5, 2020, Plaintiff filed a motion for an order directing

Defendants Slattery and Feeley show cause why Plaintiff was denied his asserted




                                              5
constitutional right to purchase items from the BFDF’s commissary (Dkt. 70) (“Plaintiff’s

Fourth Motion to Show Cause”), attaching an affidavit and exhibits in support.

       On February 19, 2021, Plaintiff filed a motion seeking declaratory and injunctive

relief, attempting to assert new claims against new defendants, and requesting

summary judgment (Dkt. 74) (“Plaintiff’s First Summary Judgment Motion”). On April 1,

2021, Defendant Slattery filed the Memorandum of Law in Opposition to Plaintiff’s

Motion (Dkt. 77) (“Slattery’s Response in Opposition to Summary Judgment”), and

Defendant’s Rule 56.1 Counterstatement of Undisputed Material Facts (Dkt. 77-1)

(“Slattery’s Counterstatement of Facts”). On April 2, 2021, Defendant Feeley filed a

Notice of (Cross) Motion to strike the Amended Complaint (Dkt. 78) (“Feeley’s Motion to

Strike”), attaching the Memorandum of Law in Opposition to Plaintiff’s Motion for

Summary Judgment and in Support of Defendant Feeley’s Motion to Strike (Dkt. 78-1)

(“Feeley’s Memorandum – Strike”). On April 26, 2021, Plaintiff filed a reply in further

support of summary judgment and in opposition to Defendants’ dispositive motions (Dkt.

83) (“Plaintiff’s Reply), attaching in support Plaintiff’s medical records (Dkt. 83-1)

(“Plaintiff’s Medical Records”). On April 28, 2021, Plaintiff filed a motion that essentially

reiterates his prior motion for summary judgment (Dkt. 85) (“Plaintiff’s Second Summary

Judgment Motion”). On June 30, 2021, Plaintiff filed a motion seeking entry of default

against named Defendant BFDF Medical (Dkt. 86) (“Plaintiff’s Motion for Default”).

       Oral argument was deemed unnecessary.

       Based on the following, Plaintiff’s First, Second, Third and Fourth Show Cause

Motions are DENIED; Plaintiff’s First and Second Summary Judgment Motions are

DENIED; Slattery’s Motion to Dismiss is GRANTED; Feeley’s Motion to Dismiss is



                                              6
GRANTED; Feeley’s Motion to Strike is GRANTED; Plaintiff’s Motion for Default is

DENIED; the Clerk of Court is directed to enter judgment in favor of Defendants and to

close the file.



                                                  FACTS 1

          Plaintiff Alhassan Kabba (“Plaintiff” or “Kabba”), is a civil immigration detainee

currently held at Buffalo Federal Detention Facility (“BFDF”) in Batavia, New York. At all

times relevant to this action, medical and staffing support services to Immigration and

Customs Enforcement Health Services Corps (“IHSC”), including at BFDF, were

provided by STG International, Inc. (“STGi”), pursuant to a contract with U.S.

Immigration and Custom Enforcement (“ICE”) and Department of Homeland Security

(“DHS”). Defendant Erin Slattery, R.N. (“Nurse Slattery” or “Slattery”), is an STGi

employee assigned to BFDF. It is undisputed that Plaintiff has a history of asthma

attacks. On April 12, 2020, Plaintiff exhibited fever, cough and shortness of breath, yet

on April 13, 2020, Nurse Slattery did not find Plaintiff’s symptoms sufficiently severe to

warrant a COVID-19 test. Slattery did not treat Plaintiff after April 2020.

          Defendant Thomas M. Feeley (“Feeley”), is the Field Office Director for DHS and

ICE, Enforcement and Removal Operations (“ERO”), whose responsibilities include the

Buffalo Field Office and BFDF. In that position, Feeley is responsible for supervising

ICE-ERO Operations in 48 counties in New York State, including the BFDF. BFDF

contracts with Akima Global Services, LLC (“Akima”), a private contractor, to handle

many operations at BFDF, and Akima subcontracted for the operation of detainee



1   The Facts are taken from the pleadings and motion papers filed in this action.

                                                       7
commissary accounts by Access Corrections (“Access”). Plaintiff alleges Feeley

blocked Plaintiff’s brother from deposited funds into Plaintiff’s BFDF commissary

account and barred Plaintiff from accessing the funds in such account, thereby

preventing Plaintiff from making commissary purchases. Plaintiff further alleges Feeley

falsely told Plaintiff’s family members that Feeley was no longer held at BFDF, thereby

denying Plaintiff visitation.



                                       DISCUSSION

1.     Civil Rights Claims

       Plaintiff asserts civil rights claims against Defendants pursuant to 42 U.S.C.

§ 1983 (“§ 1983”), including a violation of his Eighth Amendment based on an alleged

denial of medical care by Defendant Slattery who failed to test or treat Plaintiff for

COVID-19. Amended Complaint at 5-7. Plaintiff also alleges Defendant Feeley

“intentionally and willfully” closed Plaintiff’s detainee commissary account to prevent

Plaintiff’s family from depositing funds into the account, and also falsely advised

Plaintiff’s family members that Plaintiff was no longer housed at BFDF, thereby

depriving Plaintiff of visits with his family. Amended Complaint at 77. In the July 23,

2020 D&O, this claim was construed as alleging a violation of Plaintiff’s right to equal

protection under the Fifth Amendment Due Process Clause. July 23, 2020 D&O at 8.

       Preliminarily, the court observes that a civil rights action pursuant to 42 U.S.C. §

1983 lies only against state actors acting under color of state law, Connecticut v.

Gabbert, 526 U.S. 286, 290 (1999) (“Section 1983 provides a federal cause of action

against any person who, acting under color of state law, deprives another of his federal



                                              8
rights”), and does not lie against the federal government, its agencies, or employees.

Kingsley v. Bureau of Prisons, 937 F.2d 26, 30 n. 4(2d Cir.1991) (an action brought

pursuant to § 1983 “cannot lie against federal officers.”). As such, insofar as Plaintiff

denominates his civil rights claims as asserted pursuant to 42 U.S.C. § 1983, the claims

should be dismissed for failure to state a claim; nevertheless, given that Plaintiff is pro

se, and in light of the Supreme Court's instruction that pleadings of pro se litigants are to

be broadly construed, Erickson v. Pardus, 551 U.S. 89, 94 (2007), the court construes

the Complaint as asserting a so-called “Bivens” action pursuant to Bivens v. Six

Unknown Fed. Narcotics Agents, 403 U.S. 388 (1971) (“Bivens”). 2 See Robinson v.

Overseas Military Sales Corp., 21 F.3d 502, 510 (2d Cir.1994) (holding where a plaintiff

erroneously files a § 1983 claim against federal defendants, the court properly

construes the complaint as stating a cause of action under Bivens ).

        “A Bivens action is a blunt and powerful instrument for correcting constitutional

violations and not an ‘automatic entitlement’ associated with every governmental

infraction.” Benzman v. Whitman, 523 F.3d 119, 125 (2d Cir.2008) (quoting Wilkie v.

Robbins, 551 U.S. 537, 550 (2007)). The purpose of a Bivens cause of action “is to

deter unconstitutional behavior by individual federal officials.” Id. (citing Carlson v.

Green, 446 U.S. 14, 21 (1980). As such, “[t]he Supreme Court has cautioned

‘hesitation’ before ‘authorizing a new kind of federal litigation’ in the Bivens context.” Id.

(quoting Wilkie, 551 U.S. at 550 (further internal quotation marks omitted)). See Ziglar

v. Abbasi, __ U.S. __, 137 S. Ct. 1843, 1857 (2017) (“[E]xpanding the Bivens remedy is


2 In Bivens, the Supreme Court held that a federal cause of action for violation of a federally protected

constitutional right, there, the Fourth Amendment, was implied by the specific constitutional protection at
issue allowing recovery of money damages against federal officers acting under color of federal authority.
Bivens, 403 U.S. at 398.

                                                     9
now a disfavored judicial activity.”) (internal quotation omitted). In fact, Bivens claims

have been recognized only in the context of the Fourth Amendment, Bivens, 403 U.S. at

398, the equal protection component of the Fifth Amendment, Davis v. Passman, 442

U.S. 228, 243–44 (1979), and the Eighth Amendment, Carlson v. Green, 446 U.S. 14,

18–19 (1980). Furthermore, the existence of an adequate alternative remedy, including

a comprehensive remedial scheme, precludes recognizing additional Bivens claims.

Dotson v. Griesa, 398 F.3d 156, 167 (2d Cir.2005) (the overall comprehensiveness of a

statutory scheme at issue, rather than the adequacy of the particular remedies afforded,

counsels judicial caution in implying existence of a Bivens action). See also Benzman,

523 F.3d at 125–26 (observing hesitancy to recognize Bivens cause of action where

alternative remedial scheme exists).

        In the instant case, the court considers the pending motions pursuant to Bivens

as based on Plaintiff’s asserting a violation of the equal protection component of the

Fifth Amendment and the Eighth Amendment’s prohibition against failure to treat.

2.      Plaintiff’s Show Cause Motions

        Plaintiff filed four motions seeking court orders directing Defendants to show

cause, including Dkts. 48, 52, 62, and 70. Plaintiff’s First and Second Show Cause

Motions (respectively, Dkts. 48 and 52), are substantially the same, the only discernible

difference being Plaintiff’s signature on Plaintiff’s Second Show Cause Motion is

notarized. Compare Dkt. 48 at 3 (Plaintiff’s signature is not notarized), with Dkt. 52 at 3

(Plaintiff’s signature is notarized), and these two motions are addressed together. 3




3The court notes another, essentially identical, motion (Dkt. 59) seeking the same relief was denied by
Text Order entered September 18, 2020.

                                                   10
       The relief requested in Plaintiff’s First and Second Motions to Show Cause

includes a court order directing Defendant Slattery to show cause for failing to answer

the Amended Complaint, as supplemented by Dkt. 30, and vacating the July 8, 2020

Text Order establishing deadlines for Plaintiff to file a response and Slattery to file any

reply regarding Slattery’s Motion to Dismiss (Dkt. 46), as well as appointment of

counsel. Insofar as Plaintiff seeks an order directing Slattery show cause for failing to

file an answer to the Amended Complaint, as supplemented to substitute Slattery for

Nurse Doe, as Defendant Slattery argues, Slattery’s Response to Plaintiff’s First Motion

to Show Cause (Dkt. 55) at 10, the filing of a pre-answer motion to dismiss pursuant to

Fed.R.Civ.P. 12(b) obviated the need for Slattery to file an answer prior to the court’s

resolution of such motion. See Fed.R.Civ.P. 12(a)(4)(A) (providing where pre-answer

motion to dismiss is filed, responsive pleading “must be served within 14 days after

notice of the court’s action [on the motion]”). See also Fed.R.Civ.P. 12 (“A pre-answer

motion under Rule 12(b) tolls the time to answer until after the court rules on the

motion.”); Greater Buffalo Press, Inc. v. Harris Corp., 1987 WL 18693, at * 10 (W.D.N.Y.

Oct. 22, 1987) (“The defendants’ motion to dismiss . . . pursuant to Fed.R.Civ.P. rule

12(b)(6) clearly tolls the time in which the defendants may answer.”). As such, Slattery

is not required to file any responsive pleading to the Amended Complaint, as

supplemented, until after Slattery’s Motion to Dismiss is resolved.

       With regard to Plaintiff’s request that the court vacate the July 8, 2020 Text Order

establishing deadlines for Plaintiff to respond in opposition to, and for Slattery to reply in

further support of, Slattery’s Motion to Dismiss (Dkt. 46), Plaintiff fails to point to any

case law supporting Plaintiff’s opposition to the briefing schedule, and the court’s



                                              11
research reveals none. Moreover, establishing briefing schedules for motions is

exclusively within the court’s jurisdiction. See In re World Trade Ctr. Disaster Site Litig.,

722 F.3d 483, 487 (2d Cir. 2013) (“‘It is well established that district courts possess the

inherent power and responsibility to manage their dockets so as to achieve the orderly

and expeditious disposition of cases.’” (quoting Link v. Wabash R.R. Co., 370 U.S. 626,

630-31 (1962) (further quotation omitted)). Accordingly, the motions are DENIED on

this ground.

       Further, a generous construction of such motions strongly implies Plaintiff is

seeking dismissal of Slattery’s Motion to Dismiss based on Plaintiff’s understanding that

the matter is “properly venued in the Western District of New York.” Plaintiff’s First

Show Cause Motion at 1; Plaintiff’s Second Show Cause Motion at 2. Although

improper venue is a basis for a pretrial motion to dismiss under Rule 12(b)(3),

Defendant Slattery does not move to dismiss for improper venue but, rather, moves

pursuant to Rule 12(b)(1) for lack of subject matter jurisdiction, 12(b)(2) for lack of

personal jurisdiction, and 12(b)(6) for failure to state a claim upon which relief can be

granted. See Slattery’s Memorandum at 4-13. Plaintiff’s argument thus does not

address Defendant Slattery’s arguments in support of dismissal.

       With regard to Plaintiff’s request for appointment of counsel, under 28 U.S.C. §

1915(e), the court may appoint counsel to assist indigent litigants, Sears, Roebuck &

Co. v. Charles Sears Real Estate, Inc., 865 F.2d 22, 23-24 (2d Cir. 1988), and the

assignment of pro bono counsel in civil cases is within the trial court's discretion. In re

Martin-Trigona, 737 F.2d 1254, 1260 (2d Cir. 1984). The court must evaluate “the

merits of [the] plaintiff's case, the plaintiff's ability to pay for private counsel, his efforts to



                                                12
obtain a lawyer, the availability of counsel, and the plaintiff's ability to gather the facts

and deal with the issues if unassisted by counsel.” Cooper v. A. Sargenti Co., Inc., 877

F.2d 170, 172 (2d Cir. 1989). Particular attention must be paid to the merits of the

plaintiff's claim. Id. (“Even where the claim is not frivolous, counsel is often unwarranted

where the indigent's chances of success are extremely slim.” (quoting Hodge v. Police

Officers, 802 F.2d 58, 60 (2d Cir. 1986))). This is because “every assignment of a

volunteer lawyer to an undeserving client deprives society of a volunteer lawyer

available for a deserving cause.” Id. Additionally, for persons in custody, the court must

also give weight to the plaintiff's lack of practical access to attorneys. Id. at 173-74.

       In the instant case, Plaintiff is detained at BFDF, and has previously been

granted leave to proceed in forma pauperis, thus meeting the threshold for appointment

of counsel. Nevertheless, on balance, the Cooper factors weigh against appointing

counsel at this time. As the Second Circuit has noted, “[t]he vast majority of litigation on

behalf of personal claimants is financed initially by lawyers who accept the

representation for a contingent fee in the expectation of being rewarded by a share of

the winnings.” Cooper, 877 F.2d at 173. Plaintiff states that without appointment of

counsel, he will be unable to continue this litigation. See, e.g., Dkt. 48 at 3. Without

more, however, this is insufficient to warrant the appointment of counsel.

       In particular, Plaintiff has not established that he has a likelihood of success on

the merits and, as discussed below in connection with the motions to dismiss and for

summary judgment, the record fails to state a viable claim against Defendants Slattery

or Feeley. Discussion, infra, at 15-20. The balance of the factors set forth in Cooper

thus weighs against appointment of counsel.



                                               13
       Accordingly, Plaintiff’s First and Second Show Cause Motions are DENIED.

       Plaintiff’s Third Show Cause Motion repeats the request with regard to Slattery’s

failure to answer the Amended Complaint and to vacate the July 8, 2020 briefing

schedule, and is thus DENIED as to such requests for the same reasons discussed in

connection with the First and Second Show Cause Motions. See Discussion, supra, at

11-12. Plaintiff adds in his Third Show Cause Motion that he never received a copy of

Feeley’s letter filed August 26, 2020, to which Plaintiff, by Text Order entered August

27, 2020 (Dkt. 57), was ordered to file any response by September 1, 2020. Because

Defendants have not responded in opposition to Plaintiff’s Third Show Cause Motion,

this aspect of the motion is not addressed.

       A plain review of the docket establishes that by letter dated August 26, 2020

(Dkt. 56) (“August 26, 2020 Letter”), AUSA Moar advised the court that Feeley’s

representation in this action would be provided through the Department of Justice, and

requested extending Feeley’s time to file an answer or otherwise respond to the

Amended Complaint to October 9, 2020, which deadline would be in accordance with

the timeline of 60 days from service provided by Fed.R.Civ.P. 12. August 26, 2020

Letter at 1. Although a certificate of service filed August 27, 2020 (Dkt. 58) indicates

AUSA Moar mailed a copy of the August 26, 2020 Letter to Plaintiff at the BFDF, even

assuming, arguendo, Plaintiff never received the copy, no further action is required

because the record establishes Feeley returned service on August 12, 2020 (Dkt. 54),

such that Feeley had until October 9, 2020 to file either an answer or pre-answer motion

pursuant to Rule 12(b), and no permission from the court was needed to do so. Further,




                                              14
Feeley’s filing on October 9, 2020 of his motion to dismiss (Dkt. 63), renders moot

Plaintiff’s Third Show Cause Motion.

       Plaintiff’s Fourth Show Cause Motion seeks an order vacating the motions by

Slattery and Feeley to dismiss, asserting case law establishes Plaintiff’s civil rights were

violated by the denial of medical care, Dkt. 70 at 1-3, and the closing of Plaintiff’s

detainee commissary account. Id. at 4-5. Plaintiff, however, references no case law or

other legal authority permitting the court to decide dispositive motions based solely on

Plaintiff’s bald, conclusory, assertions that the motions are without merit, and the court’s

research reveals none. Accordingly, Plaintiff’s Fourth Show Cause Motion is DENIED.

3.     Slattery’s Motion to Dismiss

       Defendant Slattery moves to dismiss the Amended Complaint pursuant to

Fed.R.Civ.P. 12(b)(1), (2), and (6), for, respectively, lack of subject matter jurisdiction,

lack of personal jurisdiction, and for failing to state a claim for which relief can be

granted. Other than filing the motions seeking orders to show cause discussed above,

Discussion, supra, at 10-15, Plaintiff has not responded in opposition to Slattery’s

Motion to Dismiss.

       As Slattery argues, a Bivens action is limited and does not extend to private

actors. Slattery’s Memorandum at 7-8 (citing Minneci v. Pollard, 565 U.S. 118, 120-21

(2012) (“Minneci”)). Significantly, in Minneci, the Supreme Court declined to extend

under Bivens an Eighth Amendment claim based on an alleged deprivation of adequate

medical care by privately managed health care personnel. Minneci, 565 U.S. at 125-26.

In rejecting the plaintiff’s claim, the Court observed that it was not necessary to extend

Bivens because the plaintiff, although ordinarily prevented from bringing a tort action



                                              15
under state law against an employee of the Federal government, was not similarly

prohibited from bringing such an action against an employee of a private firm. Id. at

126-27. Nor must the cause of action available under state law, such as for medical

malpractice, be “perfectly congruent” with the Eighth Amendment inadequate medical

care claim for a court to refrain from providing a new Bivens remedy. Id. at 129-30.

Similarly, in the instant case, declining to extend Bivens to Plaintiff’s inadequate medical

care claim asserted against Defendant Slattery does not prohibit Plaintiff from bringing a

medical malpractice claim against Slattery under New York law if not now time-barred.

        The court is thus without subject matter jurisdiction over Plaintiff’s Eighth

Amendment claim asserted against Defendant Slattery. 4 Accordingly, Slattery’s Motion

to Dismiss is GRANTED.

4.      Feeley’s Motion to Dismiss

        Defendant Feeley moves pursuant to Fed.R.Civ.P. 12(b)(6) to dismiss the

Amended Complaint as against him for failing to state a claim, arguing Plaintiff’s

allegations against Feeley are conclusory and insufficient, Feeley’s Memorandum –

Dismiss at 4-5, there is no constitutional right to commissary or visitation, id. at 5-6,

there is no remedy under Bivens for the equitable relief Plaintiff seeks, id. at 6-9,

Plaintiff’s allegations are outside the scope of a Bivens claim, id. at 9-11, Feeley is

qualifiedly immune from any liability on the asserted claims, id. at at 11-13, and Plaintiff

failed to name as a defendant one “Keefe d/b/a Access Corrections,” the entity, if any,

that froze Plaintiff’s commissary account. Id. at 13-15. Other than filing two separate


4 Because the court is dismissing the Amended Complaint as against Defendant Slattery for lack of

subject matter jurisdiction, the court does not reach Slattery’s alternative arguments in support of
dismissal pursuant to Rule 12(b)(2) for lack of personal jurisdiction, and pursuant to Rule 12(b)(6) for
failure to state a claim.

                                                     16
motions for summary judgment, Plaintiff has not responded in opposition to Feeley’s

arguments.

       On a motion to dismiss, the court's consideration generally is limited to the four

corners of the complaint; if matters outside the pleadings are presented and the court

relies on such matters in deciding the motion, the motion must be converted to one for

summary judgment with notice of the conversion provided to the non-movant. See

Fed.R.Civ.P. 12(d) (“If, on a motion under Rule 12(b)(6) or 12(c), matters outside the

pleadings are presented to and not excluded by the court, the motion must be treated

as one for summary judgment under Rule 56.”). “In ruling on a 12(b)(6) motion, . . . a

court may consider the complaint as well as ‘any written instrument attached to [the

complaint] as an exhibit or any statements or documents incorporated in it by

reference.’” Kalyanaram v. American Ass'n of University Professors at New York

Institute of Technology, Inc., 742 F.3d 42, 44 n. 1 (2d Cir. 2014) (quoting Yak v. Bank

Brussels Lambert, 252 F.3d 127, 130 (2d Cir. 2001)) (bracketed material in original).

       In considering a Rule 12(b)(6) motion, the Supreme Court requires application of

“a ‘plausibility standard’ which is guided by ‘[t]wo working principles.’” Harris v. Mills,

572 F.3d 66, 71-72 (2d Cir. 2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544

(2007), and quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “First, although a

‘court must accept as true all of the allegations contained in a complaint,’ that ‘tenet’ is

‘inapplicable to legal conclusions’ and ‘[t]hreadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not suffice.’” Id. at 72 (quoting

Iqbal, 556 U.S. at 678). “‘Second, only a complaint that states a plausible claim for

relief survives a motion to dismiss,’ and ‘[d]etermining whether a complaint states a



                                              17
plausible claim for relief will ... be a context-specific task that requires the reviewing

court to draw on its judicial experience and common sense.’” Id. (quoting Iqbal, 556

U.S. at 679). “A claim will have ‘facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.’” Sykes v. Bank of America, 723 F.3d 399, 403 (2d

Cir. 2013) (quoting Iqbal, 556 U.S. at 678); see Twombly, 550 U.S. at 570 (the

complaint must plead “enough facts to state a claim to relief that is plausible on its

face”). The factual allegations of the complaint “must be enough to raise a right to relief

above the speculative level on the assumption that all the allegations in the complaint

are true.” Twombly, 550 U.S. at 570.

       Preliminarily, the court observes that Feeley asserts in support of dismissal that

he was not personally involved in freezing Plaintiff’s BFDF commissary account, Feeley

Declaration ¶¶ 6-9, nor in determining whether to admit visitors to the BFDF which

Feeley explains was temporarily curtailed because of the COVID-19 pandemic, id. ¶¶

10-12. Although Bivens actions, like § 1983 claims, require the putative defendant to

have personal involvement in the alleged constitutional violation, Thomas v. Ashcroft,

470 F.3d 491, 496 (2d Cir. 2006), here, Feeley’s statements regarding his involvement

in Plaintiff’s BFDF commissary account and visitation are outside the pleadings and,

thus, are not to be considered by the court on a motion to dismiss for failure to state a

claim. Kalyanaram, 742 F.3d at 44 n. 1.

       With regard to Plaintiff’s claims against Defendant Feeley, as Feeley asserts,

Feeley’s Memorandum – Dismiss at 6-9, the only relief Plaintiff seeks in his claims

against Feeley is an order directing Feeley to cease depriving Plaintiff of his rights to the



                                              18
commissary and visitation. Because a remedy under Bivens is limited to monetary

relief, see Polanco v U.S. Drug Enforcement Admin., 158 F.3d 647, 650 (2d Cir. 1998)

(holding district court erred in construing complaint seeking equitable relief, rather than

monetary damages, as asserting a Bivens action), Plaintiff cannot obtain such equitable

relief.

          Even liberally construing the Amended Complaint to seek monetary damages,

Plaintiff’s claim that Feeley froze Plaintiff’s detainee commissary account, as Defendant

Feeley argues, Feeley’s Memorandum – Dismiss at 4-5, fails to state a claim because

there is no constitutional right to access to a commissary. See Montalvo v. Lamy, 139

F.Supp.3d 597, 606 (W.D.N.Y. Sept. 30, 2015) (“prisoners have no constitutional right

to access a commissary”) (citing cases); Davis v. Shaw, 2009 WL 1490609, at * 1

(S.D.N.Y. May 20, 2009) (pre-trial detainee does not have constitutional right to access

a commissary). Nor do pre-trial detainees have a federally-created liberty interest in

visitation. See Black v. Rutherford, 468 U.S. 576, 586-87 (1984) (county jail’s blanket

prohibition against contact visits between pretrial detainees and family and friends was

reasonable, nonpunitive response to legitimate security concerns and consistent with

Fourteenth Amendment Due Process). Here, even if Plaintiff was denied visitation,

Plaintiff fails to allege such denial was not pursuant to any legitimate security concerns.

Further, although the cited cases involve constitutional challenges under § 1983,

because such alleged deprivations have not been held to violate a prisoner or pre-trial

detainee’s rights under § 1983, there is no basis to extend constitutional protection to

civil immigration detainees under Bivens. See Bivens, 403 U.S. at 398 (limited to

Fourteenth Amendment due process claim); Carlson, 446 U.S. at 18–19 (extending



                                             19
Bivens to Eight Amendment claims); and Davis, 442 U.S. at 243–44 (extending Bivens

to Fifth Amendment claims based on violation of equal protection).

         Moreover, insofar as Plaintiff’s denial of visitation claim was found to survive

screening based on a violation of the equal protection component of the Fifth

Amendment, July 23, 2020 D&O at 8, the claim is to be analyzed according to

Fourteenth Amendment equal protection claims, Nicholas v. Tucker, 114 F.3d 17, 19

(2d Cir. 1997), which “‘keeps governmental decisionmakers from treating differently

persons who are in all relevant respects alike.’” Id. (quoting Nordlinger v. Hahn, 505

U.S. 1, 10 (1992). In the instant case, however, Plaintiff fails to identify any other

detainee who was permitted visitation while Plaintiff was denied. Thus, Plaintiff’s

visitation denial claim lacks plausibility.

         Defendant Feeley’s Motion to Dismiss is GRANTED.

5.       Plaintiff’s First and Second Motions for Summary Judgment and Feeley’s
         Motion to Strike

         Plaintiff filed two motions for summary judgment essentially consisting of bald,

requests for such relief and providing no substantive argument in support. Plaintiff’s

First Summary Judgment Motion at 1-2; Plaintiff’s Second Summary Judgment Motion

at 1-3. Both Slattery and Feeley oppose summary judgment on this ground. Slattery’s

Response in Opposition to Summary Judgment at 1-10; Feeley’s Memorandum – Strike

at 14.

         Summary judgment of a claim or defense will be granted when a moving party

demonstrates that there are no genuine issues as to any material fact and that a moving

party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a) and (b); Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S.

                                               20
242, 250-51 (1986); Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir.

2003). The party moving for summary judgment bears the burden of establishing the

nonexistence of any genuine issue of material fact and if there is any evidence in the

record based upon any source from which a reasonable inference in the non-moving

party's favor may be drawn, a moving party cannot obtain a summary judgment.

Celotex, 477 U.S. at 322; see Anderson, 477 U.S. at 247-48 (“summary judgment will

not lie if the dispute about a material fact is “genuine,” that is, if the evidence is such

that a reasonable jury could return a verdict for the nonmoving party”). In the instant

case, Plaintiff points to no evidence supporting summary judgment in his favor.

Accordingly, insofar as Plaintiff seeks summary judgment, such motions are DENIED.

       Plaintiff’s First Summary Judgement Motion attempts to assert additional claims

against new defendants not previously named, Plaintiff’s First Summary Judgment

Motion at 1-2, which Defendant Feeley seeks to strike. Feeley’s Memorandum – Strike

at 6-14. Fed.R.Civ.P. 15(a)(1)(B) provides for a plaintiff to amend pleadings once as a

matter of course within 21 days after service of a motion pursuant to Rule 12(b). In the

instant case, Feeley’s Motion to Dismiss is the most recent motion seeking relief under

Rule 12(b), and was filed on October 9, 2020 (Dkt. 63), such that Plaintiff’s time to file a

further amended pleading as a matter of course and without leave of court expired on

October 30, 2020 without a filing by Plaintiff. As such, insofar as Plaintiff’s First

Summary Judgment Motion also seeks to assert new claims against new defendants, it

is not timely filed and Plaintiff was required to seek leave to do so.

       Accordingly, Defendant Feeley’s Motion to Strike is GRANTED.




                                              21
6.     Plaintiff’s Motion for Entry of Default

       Most recently, Plaintiff moved for entry of default against Defendant BFDF

Medical which has yet to file an answer or otherwise appear in the action. Plaintiff’s

Motion for Default at 1-2. The court is unable to grant the relief Plaintiff requests in the

motion for several reasons.

       First, it is not clear from the record that Plaintiff ever effected service of process

on BFDF Medical. Although AUSA Moar has filed papers on behalf of Defendants,

including BFDF Medical, see, e.g., Dkt. 60 (entry indicating letter filed by AUSA Moar on

behalf of, inter alia, BFDF Medical), nothing in either the record or in any of the

documents filed by Moar indicates Moar actually represents BFDF Medical. Further, it

is not clear from the record what type of entity BFDF Medical is, i.e., a federal

government agency or entity, or a private corporate entity. Significantly, if BFDF

Medical is a federal governmental entity, the action is dismissed against BFDF Medical

for the same reasons the action was dismissed against the United States of America.

See April 24, 2020 D&O (Dkt. 10) at 10 (citing F.D.I.C. v. Meyer, 510 U.S. 471, 486

(1994) (“An extension of Bivens to agencies of the Federal Government is not

supported by the logic of Bivens itself.”), and Albert v. Yost, 431 Fed.Appx. 76, 81 (“A

Bivens claim can be maintained only against individual federal officers, not against a

federal entity.”)).

       Nevertheless, assuming arguendo BFDF Medical is not a governmental entity,

but a private business, in either corporate or partnership form, nothing in the record

establishes that BFDF Medical has been served or waived service as required by

Fed.R.Civ.P. Rule 4(h), and, as such, has not been joined as a party to this action.



                                              22
Synergy Midstream Servs. v. Trammochem, 451 F.3d 89, 94 (2d Cir. 2006) (“‘Before a

federal court may exercise personal jurisdiction over a defendant, the procedural

requirement of service of summons must be satisfied.’” (quoting Omni Cap. Int’l, Ltd. v.

Rudolf Wolff & Co., 484 U.S. 97, 104 (1987))). Moreover, because BFDF Medical is not

a party to this action, Plaintiff may not obtain a default judgment against BFDF Medical.

See Fed.R.Civ.P. 55(a) (providing for entry of default against a “party against whom a

judgment for affirmative relief is sought has failed to plead or otherwise defend . . . .”).

Accordingly, Plaintiff’s Motion for Default (Dkt. 86) is DENIED.

       Further, because more than the 90 days to serve BFDF Medical have elapsed

since the Amended Complaint was filed, as provided by Fed.R.Civ.P. 4(m), the action

may be dismissed against BFDF Medical without prejudice to Plaintiff showing good

cause for failing to timely serve BFDF Medical. Nevertheless, although Rule 4(m)

directs district courts to order dismissal “without prejudice” when based on a failure to

timely serve process, Fed. R. Civ. P. 4(m), a district court may dismiss a case with

prejudice where “[t]he problem with [the plaintiff's] causes of action is substantive” and

“better pleading will not cure it,” Black v. Vitello, 841 Fed.Appx. 334, 336 (2d Cir. 2021)

(quoting Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000). Here, upon review of the

Amended Complaint, it is “beyond doubt that [Plaintiff] can prove no set of facts in

support of his claim which would entitle [Plaintiff] to relief [against BFDF Medical].”

Lerman v. Bd. of Elections, 232 F.3d 135, 140 (2d Cir. 2000) (quoting Haines v. Kerner,

404 U.S. 519, 520-21 (1972)). Because, as discussed, see Discussion, infra, at 24-25,

further amendment of the Amended Complaint would not provide the court with subject

matter jurisdiction over BFDF Medical, see Black, 841 Fed.Appx. at 336, regardless of



                                              23
whether BFDF Medical is a government or private entity, any such amendment would

thus be futile and Plaintiff will not be provided with an opportunity to demonstrate good

cause for failing to timely serve BFDF Medical.

7.      Dismissal with Prejudice

        With respect to Plaintiff’s claims that are dismissed, “[a] pro se complaint ‘should

not [be] dismiss[ed] without [the Court] granting leave to amend at least once when a

liberal reading of the complaint gives any indication that a valid claim might be stated.’”

Id. (quoting Branum v. Clark, 927 F.2d 698, 705 (2d Cir.1991)); see also Fed.R.Civ.P.

15(a)(2) (“The court should freely give leave [to amend] when justice so requires.”).

Nevertheless, where amendment would be futile, as here, dismissal may be with

prejudice and without leave to amend. Chavis, 618 F.3d at 170; Cuoco v. Moritsugu,

222 F.3d 99, 112 (2d Cir. 2000). In the instant case, because Plaintiff’s claims are

dismissed for lack of subject matter jurisdiction under Bivens, no amendment could

render the claims viable and they are dismissed with prejudice and without leave to

replead. Further, the additional claim Plaintiff seeks to assert in his First Summary

Judgment Motion are also against ICE Health Corps and the United States of America,

see Dkt. 74 at 1, such that the claims are not cognizable in this court. Meyer, 510 U.S.

at 484-86 (holding United States and its agencies are immune from suit for

constitutional torts and Bivens does not provide otherwise). 5 Plaintiff thus is not

permitted leave to replead these claims.



5 Although not directly pertinent to Defendants’ motions seeking dismissal, the court notes copies of

Plaintiff’s medical records for the relevant time period, filed under seal by Defendants, see Dkt. 16-1 in
connection with an earlier motion filed by Plaintiff on April 20, 2020 (Dkt. 9), seeking injunctive relief,
which motion was denied on June 1, 2020 (Dkt. 40) because Plaintiff was not likely to prevail on his
Eighth Amendment claim, establish Plaintiff denied experiencing any symptoms of COVID-19 that
warranted either testing or treatment.

                                                      24
                                     CONCLUSION

       Plaintiff’s First, Second, Third and Fourth Show Cause Motions (respectively,

Dkts. 48, 52, 62, and 70) are DENIED; Plaintiff’s First and Second Summary Judgment

Motions (Dkts. 74 and 85) are DENIED; Slattery’s Motion to Dismiss (Dkt. 46) is

GRANTED; Feeley’s Motion to Dismiss (Dkt. 63) is GRANTED; Feeley’s Motion to

Strike (Dkt. 78) is GRANTED; Plaintiff’s Motion for Default (Dkt. 86), is DENIED; the

Clerk of Court is directed to enter judgment in favor of Defendants and to close the file.

SO ORDERED.

                                              /s/ Leslie G. Foschio
                                   ______________________________________
                                              LESLIE G. FOSCHIO
                                      UNITED STATES MAGISTRATE JUDGE

DATED:        July 12th, 2021
              Buffalo, New York




Any appeal of this Decision and Order to the United States Court of Appeals for

the Second Circuit, New York, New York, must be filed within thirty (30) days of

the date of judgment in accordance with Fed.R.App.P. 4(a)(1)(A). A notice of

appeal must be filed with the Clerk of this District Court as required by

Fed.R.App.P. 3(a)(1). The court certifies, pursuant to 28 U.S.C. § 1915(a)(3) and

Fed.R.App.P. 24(a)(3)(A), that any appeal from this Decision and Order would not

be taken in good faith, and therefore the court denies leave to appeal as a poor

person. Coppedge v. United States, 369 U.S. 438, 445-46 (1962). Any application

for leave to appeal in forma pauperis must be made to the Second Circuit Court of

Appeals in accordance with Fed.R.App.P. 24(a)(1), (4) & (5).

                                            25
